Citation Nr: 0501048	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-10 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a heart disability, 
claimed as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision the RO denied entitlement to service connection 
for an erectile dysfunction and a heart disability claimed as 
secondary to his service connected diabetes mellitus.  The 
veteran perfected an appeal for the denial of both 
disabilities.  In September 2004 the RO granted service 
connection for erectile dysfunction.  The veteran also 
appealed the April 2003 denial of service connection for a 
vision condition secondary to diabetes mellitus.  A Statement 
of the Case was issued in September 2004 concerning that 
claim; however no substantive appeal was submitted.  Thus, 
the only issue on appeal to the Board is the one listed on 
the cover page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran has contended that he currently suffers heart 
disease that is either caused or aggravated by his service-
connected disability.  The RO provided the veteran with a VA 
medical examination in April 2002.  The examiner addressed 
neither causation nor aggravation of the veteran's heart 
disease by his service-connected diabetes mellitus.  During a 
July 2004 genitourinary examination the examiner stated that 
the veteran's arteriosclerosis can be related to prolonged 
tobacco abuse and can be associated with diabetes mellitus.  
The veteran also submitted an April 2004 statement from Dr. 
S. stating that the veteran's diabetes mellitus has caused 
complications of his coronary artery disease. 

In as much as secondary service connection may be granted for 
both a disability caused by a service-connected disability, 
and for the degree of a disability resulting from aggravation 
of a non-service connected disability by a service-connected 
disability (see Allen v. Brown, 7 Vet. App. 439, 448 (1995)), 
a medical opinion as to aggravation and causation by diabetes 
mellitus should be obtained.  

In addition, the veteran's service medical records reveal a 
complaint of chest pain in May 1965.  Thus, the 
cardiovascular examiner should also express an opinion as to 
whether there is a relationship between the veteran's current 
heart disease and his active military service, a question not 
addressed by the April 2002 examiner.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also notes that the veteran reported being treated 
for chest pain in 1993 at Sacred Heart Hospital and having 
undergone a cardiac catheterization and angioplasty, and 
having had a repeat angioplasty at Georgetown University in 
1995.  These records are not contained in the claims file.  

Finally, it does not appear that the veteran was provided 
with notice pursuant to the Veterans Claims Assistance Act of 
2000 with respect to the claim for service connection for a 
heart condition.  Thus, on remand, such notice should be 
provided.

Accordingly, this matter is remanded to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim for service 
connection for a heart condition, on both 
a direct and secondary basis.  See also 38 
C.F.R. § 3.159 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for heart disease 
since discharge from service, to include 
the records from Sacred Heart Hospital in 
Cumberland, Maryland, and Georgetown 
University Hospital.  After securing the 
necessary release, the RO should obtain 
these records.  

3.  The RO should obtain current VA 
treatment records for the period from 
November 2002 to the present.

4.  After the development noted above 
has been completed to the extent 
possible, the RO should arrange for the 
veteran to undergo VA cardiovascular 
examination.  The entire claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
physician.  The examination should 
include any studies and/or tests deemed 
warranted by the examiner.  

After examination of the veteran, review 
of the results of any studies and/or 
tests, and review of the claims file, 
the physician should offer an opinion as 
to whether it is as likely as not that 
the veteran's claimed heart disability 
is due to or the result of injury or 
disease during active military service; 
and if not, whether the claimed heart 
disability was caused by or is 
aggravated by service-connected diabetes 
mellitus.  If the examiner finds that 
the heart disorder is aggravated by the 
diabetes mellitus, he/she should 
quantify the degree of aggravation.

5.  After completing all requested 
development action and any other 
development and/or notification action 
indicated, the RO should readjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case and afforded the appropriate 
period of time for written or other 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

